DETAILED ACTION
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of the amendments, all claim objections set forth in the office action of March 04, 2021 have been withdrawn.

New claim 22 is objected to because of the following informality: 
 “…the plasma sputter etch is further performed with an inter gas …” should read, “…the plasma sputter etch is further performed with an inert gas …”.  Appropriate correction is required.

Double Patenting
In view of the amendments, the double patenting rejections set forth in the office action of March 04, 2021 have been withdrawn.

Response to Arguments
Applicant's arguments filed June 02, 2021, pertaining to the Fujita reference and the Zhang reference, have been fully considered but they are not persuasive.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2015/0017741, as filed by Fujita et al. (hereinafter, Fujita).

Regarding claim 1, Fujita teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
(a)    providing a MTJ stack of layers on a first electrode (24) wherein the MTJ stack of layers comprises a reference layer (20), a free layer (18), and a tunnel barrier layer (19) between the reference layer and free layer (see, for example, [0027]);
2O, H2O2, H2O, and carbon monoxide (see, for example, [0048] and [0049]).3
(c) performing a volatilization step to remove volatile residue from a sidewall of the patterned stack of MTJ layers after the reactive ion etch, wherein the volatilization step includes an etching process (see, for example FIGs. 5 and 6 and [0038]).
Regarding the newly added limitation “wherein the volatilization step includes a plasma sputter etch performed with an RF power of about 75 Watts”, the examiner notes that Fujita teaches the process includes a 3 second transitional plasma with a low bias power of “for example, 50 W”.  This low power plasma is considered to read on the newly claimed step having an RF bias power of about 75W.

Regarding claim 2, Fujita teaches the noble gas ions are selected from the group consisting of Ar, Kr, Ne, and Xe (see, for example, [0049] and [0053]).

Regarding claim 3, Fujita teaches chemical component includes NH3 (see, for example, [0035]).

Regarding claims 4 and 6, Fujita teaches the etching uses a high bias power that would result in a plasma sputter etching process (see, for example TABLE 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0033957, as filed by Zhang et al. (hereinafter, Zhang).

Regarding claim 1, Zhang teaches providing a stack of magnetic tunnel junction (MTJ) layers on a first electrode wherein the stack of MTJ layers includes a reference layer, a free layer, and a tunnel barrier layer between the reference layer and free layer (see, for example, FIG. 3A and [0031] – [0033]).  Zhang teaches patterning the stack of MTJ layers by a reactive ion etch that includes a physical component in the form of noble gas ions and a chemical component (see, for example, [0045]).  Zhang teaches performing a volatilization step to remove volatile residue from a sidewall of the patterned stack of MTJ layers after the reactive ion etch, wherein the volatilization step includes an etching process (see, for example, [0041]).
Now turning to the newly added limitation, Zhang does not explicitly teach “wherein the volatilization step includes a plasma sputter etch performed with an RF power of about 75 Watts.”  However, Zhang does teach the volatilization step includes low energy ion beam etching (IBE) to volatilize residue.
In IBE the energy of the ion beam determines the amount of energy with which the ions of the beam impact the surface of the substrate.  Zhang teaches to use a low energy IBE in order to have low ion impact energy during the volatilization.  In plasma sputter etching, RF bias power is the parameter that determines the amount of energy with which the ions of the plasma strike the surface of the substrate. Furthermore, there are teachings throughout Zhang that for the etching of materials in the fabrication of MTJ devices, IBE and RIE are functionally equivalent.  Zhang teaches that either may be used for the various etching processes that take place during the fabrication of MTJ devices (see, for example, the abstract, [0007], [0036], [0046], [0047], [0053], [0056], [0057], [0058], and claim 8).
In view of Zhang’s own teaching regarding the functional equivalence of IBE and RIE, it would have been obvious for one skilled in the art to substitute a low bias RIE for the low energy IBE of the residue.  It would have been obvious to one skilled in the art to use a plasma with a low bias power, for the volatilization step because Zhang teaches interchangeability of the two techniques and it would have been obvious to optimize plasma bias power as this is known to be a parameter that affects the things such as cleaning rates, or the amount of damage, for example.

Regarding claim 2, Zhang teaches the noble gas ions are selected from the group consisting of Ar, Kr, Ne, and Xe (see, for example, [0039]).

Regarding claim 3, Zhang teaches the chemical component includes methanol and ethanol (see, for example, [0045]).

Regarding claim 4, Zhang teaches the etching process includes a process selected from the group consisting of an ion beam etching process and a plasma sputter etching process (see, for example, [0039]).

Regarding claim 5, Zhang teaches the reactive ion etch incudes a reactive ion gas mixture having a 50:50 flow rate ratio of noble gas: chemical component (see, for example, [0038]).

Regarding claim 6, Zhang teaches the etching process includes a process selected from the group consisting of ion beam etching and plasma sputter etching (see, for example, [0041]).
Regarding claim 7, Zhang teaches the etching process further includes applying a flow of oxygen (see, for example, [0041]).

Regarding claim 22, Zhang does no teach an inert gas flow rate of about 60 sccm for the plasma sputter etching of the residue.  However, Zhang does teach using an inert gas flow rate of 50 sccm for the IBE etching of the residue.  Therefore, it would have been obvious to one skilled in the art to try a flow rate of 50 sccm (about 60 sccm) for the plasma sputter etching of the residue.

Allowable Subject Matter
Claims 8-10, 12-17 and 19-21 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716


/Allan W. Olsen/Primary Examiner, Art Unit 1716